Citation Nr: 1014699	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  04-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
brain syndrome secondary to cerebral and intracranial trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 
1970, and from May 1974 to September 1974.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2005, 
the Veteran appeared at a hearing at the RO before a Veterans 
Law Judge (VLJ).  VA was unable to make a recording of that 
hearing; thereafter, in May 2006, the Veteran appeared at 
another hearing at the RO before a different VLJ.  As two 
different VLJs have held hearings with regard to the issue in 
this appeal, a panel of three VLJs will decide this appeal.  
See 38 C.F.R. § 20.707(2009).  This matter was remanded in 
September 2005 and October 2006.  

In a March 2008 decision, the Board declined to reopen the 
Veteran's claim of entitlement to service connection for 
chronic brain syndrome secondary to cerebral and intracranial 
trauma.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2008 Order, the Court vacated the March 2008 
Board decision, and remanded the case to the Board for 
further proceedings consistent with a June 2008 Secretary's 
Motion for Remand.  This matter was remanded in February 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In the October 2006 remand, the Board instructed the RO to 
send a notification letter in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), regarding new and material 
evidence claims.  The Board directed the RO to send the 
Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) that (1) notified the Veteran of the reason for 
the previous denial; (2) notified the Veteran of the evidence 
and information necessary to reopen the claim; and (3) 
notified the Veteran of what specific evidence would be 
required to substantiate the elements needed to grant the 
Veteran's service connection claim (i.e., evidence that 
pertinent disability was incurred or aggravated during his 
first period of service, evidence that his first period of 
service extended beyond September 1970, or that pertinent 
disability was aggravated during his second period of 
service) as outlined by the Court in Kent.

Pursuant to the October 2006 Board remand, the RO sent the 
Veteran a November 2006 letter which stated that the 
Veteran's claim had been previously denied because the 
evidence did not show that the head injury was incurred in or 
aggravated by service and that the evidence submitted must be 
related to this fact.  However, this letter did not fully 
comply with the Board's October 2006 remand instructions to 
notify the Veteran of the specific evidence needed to 
substantiate his service connection claim.  Per the June 2008 
Secretary's Motion for Remand and September 2008 Court Order, 
in February 2009, the Board instructed the RO to send a 
corrective VCAA notice in compliance with Kent, including a 
statement of the specific evidence required to substantiate 
the elements needed to grant the Veteran's service connection 
claim, i.e. evidence that pertinent disability was incurred 
or aggravated during his first period of service, evidence 
that his first period of service extended beyond September 
1970, or that pertinent disability was aggravated during his 
second period of service.  In March 2009, the AMC sent the 
Veteran a letter which stated that the Veteran's claim had 
been previously denied because the chronic brain syndrome 
secondary to cerebral intracranial trauma was not incurred in 
or aggravated by service and the evidence he submits must be 
new and relate to this fact.  The March 2009 AMC letter did 
not contain any specific evidence required to substantiate 
the elements needed to grant the Veteran's service connection 
claim, to include the examples outlined in the February 2009 
Board Remand.  

The Court has held that a remand confers on the Veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). On 
remand, the AMC/RO should send another letter in compliance 
with Kent including a statement of the specific evidence 
required to substantiate the elements needed to grant the 
Veteran's service connection claim, i.e. evidence that 
pertinent disability was incurred or aggravated during his 
first period of service, evidence that his first period of 
service extended beyond September 1970, or that pertinent 
disability was aggravated during his second period of 
service.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the Veteran 
of the reason for the previous denial; 
(2) notifies the Veteran of the evidence 
and information necessary to reopen the 
claim; and (3) notifies the Veteran of 
what specific evidence would be required 
to substantiate the elements needed to 
grant the Veteran's service connection 
claim (i.e., evidence that pertinent 
disability was incurred or aggravated 
during his first period of service, 
evidence that his first period of service 
extended beyond September 1970, or that 
pertinent disability was aggravated 
during his second period of service).  
The requirements of such notice are 
outlined by the Court in Kent.

2. The RO/AMC should then readjudicate 
the issue.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



			
          MARK GREENSTREET   	GEORGE R. SENYK
           Veterans Law Judge                               
	Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


